--------------------------------------------------------------------------------

Form of Lock-Up Agreement

Lock-Up Agreement

March 7, 2007

Solar Enertech Corp.
1600 Adams Drive
Menlo Park, California 94025

Re: Lock-Up Agreement

Ladies and Gentlemen:

     This letter agreement (this “Agreement”) relates to the private placement
(the “Offering”) by Solar Enertech Corp., a Nevada corporation (the “Company”),
of an aggregate of up to $13,300,000 principal amount of notes (“Notes”) and
warrants (“Warrants”) to purchase shares of common stock of the Company. The
Offering is governed by a Securities Purchase Agreement between the Company and
the investors signatory thereto (“Investors”).

     In order to induce the Investors to participate in the Offering, the
undersigned hereby agrees that during the period from the date hereof until and
through the date that is one year after the date on which the Securities and
Exchange Commission declares the registration statement covering the shares of
common stock underlying the Notes and Warrants sold in the Offering effective
(the “Lock-Up Period”), the undersigned: (a) will not, directly or indirectly,
offer, sell, agree to offer or sell, solicit offers to purchase, grant any call
option or purchase any put option with respect to, pledge, borrow or otherwise
dispose of any Relevant Security (as defined below), and (b) will not establish
or increase any “put equivalent position” or liquidate or decrease any “call
equivalent position” with respect to any Relevant Security (in each case within
the meaning of Section 16 of the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder), or otherwise enter into
any swap, derivative or other transaction or arrangement that transfers to
another, in whole or in part, any economic consequence of ownership of a
Relevant Security, whether or not such transaction is to be settled by delivery
of Relevant Securities, other securities, cash or other consideration.
Notwithstanding the foregoing, during the Lock-Up Period the undersigned may
sell up to 100,000 shares of Common Stock during each ninety (90) day period
commencing on the date that is one hundred eighty (180) days after the date on
which the Securities and Exchange Commission declares the registration statement
covering the shares of common stock underlying the Notes and Warrants sold in
the Offering effective.

     As used herein, the term “Relevant Security” means any shares of Common
Stock or other security of the Company thereof that is convertible into, or
exercisable or exchangeable for shares of Common Stock or equity securities of
the Company or that holds the right to acquire any shares of Common Stock or
equity securities of the Company or any other such Relevant Security.

     The undersigned hereby authorizes the Company during the Lock-Up Period to
cause any transfer agent for the Relevant Securities to decline to transfer, and
to note stop transfer restrictions on the stock register and other records
relating to, Relevant Securities for which the undersigned is the record holder
and, in the case of Relevant Securities for which the undersigned is the
beneficial but not the record holder, agrees during the Lock-Up Period to cause
the record

--------------------------------------------------------------------------------

holder to cause the relevant transfer agent to decline to transfer, and to note
stop transfer restrictions on the stock register and other records relating to,
such Relevant Securities.

     The undersigned hereby represents and warrants to the Placement Agent and
the Company that the undersigned has full power and authority to enter into this
Agreement and that this Agreement constitutes the legal, valid and binding
obligation of the undersigned, enforceable in accordance with its terms. Upon
request, the undersigned will execute any additional documents necessary in
connection with enforcement hereof. Any obligations of the undersigned shall be
binding upon the successors and assigns of the undersigned from the date first
above written.

     This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflicts of laws
principles thereof. Delivery of a signed copy of this letter by facsimile
transmission shall be effective as delivery of the original hereof.

Very truly yours,

_____________________________

--------------------------------------------------------------------------------